AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case. . (NOTE: Identify Changes with Asterisks (*))
“sheet 1CASE 6:16-cr-O0001-CCL Document 92 Filed 02/17/21 Page 1 of 7

UNITED STATES DISTRICT COURT

District of Montana

 

 

 

 

UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRIMINAL CASE
¥ )
RICHARD CHARLES SAARI ) Case Number: 16-01-H-CCL-01
) USM Number: 1612-046
Date of Original Judgment: — 5/2/2017 ) Palmer A. Hoovestal
(Or Date of Last Amended Judgment) ) Defendant’s Attorney

THE DEFENDANT:
[vf pleaded guilty to count(s) _ 11
[1 pleaded nolo contendere to count(s)

which was accepted by the court.
C1 was found guilty on count(s)

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 USC 2252(a)(2) receipt of child pornography 10/2/2015 11

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[The defendant has been found not guilty on count(s)

 

wf Count(s) 1 through 10 C] is [vf are dismissed on the motion of the United States.

__ It is ordered that the defendant must notify the United States Attorney for this district within 30 ans of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

4/2/2017

a =
kone Sr. US Dist. Judge

 

 

Charles

Name and Title of Judge |

2/17/2021
Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case ;
Sheet &AGHrBschGncr-O0001-CCL Document 92 Filed 02/17/21 AQg& Bewify Changes with Asterisks (*))

Judgment — Page 2 of

DEFENDANT: RICHARD CHARLES SAARI
CASE NUMBER: 16-01-H-CCL-01

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of :
one hundred thirty five (135) months

v4 The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that Defendant participate in the 500-Hour Residential Drug Treatment Program, a
Residential Sex Offender Treatment Program, and that Defendant be designated for incarceration at FCI Englewood
Colorado, in order to facilitate family visitation.

4 The defendant is remanded to the custody of the United States Marshal.

O The defendant shall surrender to the United States Marshal for this district:
[| at Ol am. CL] p.m. on

 

[1] as notified by the United States Marshal.

CO The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

L] before 2 p.m. on

 

LC] sas notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case ;
Sheet SAG@eGiskGRAFAIOOO1-CCL Document 92 Filed 02/17/21 Rage Bewify Changes with Asterisks (*))

Judgment—Page 3. of so 7
DEFENDANT; RICHARD CHARLES SAARI
CASE NUMBER: 16-01-H-CCL-01

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

lifetime supervision.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.
(1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
4. [You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)
5. [¥{ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
( You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, e¢ seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. ( You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case ;
Sheet AASRr AMS BERAOOO1-CCL Document 92 Filed 02/17/21 Page 4 of 7
Judgment—Page 4 of T
DEFENDANT: RICHARD CHARLES SAARI

CASE NUMBER:  16-01-H-CCL-01

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

3, You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

0. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet (DASCuGikSd CEKAOOO1-CCL Document 92 Filed 02/17/21 IAQG& Sewify Changes with Asterisks (*))
Judgment—Page 5 of 7
DEFENDANT: RICHARD CHARLES SAARI
CASE NUMBER: 16-01-H-CCL-01

SPECIAL CONDITIONS OF SUPERVISION

1. Defendant shall have no contact with his victims, including J.I., M.C., D.L., T.W., S.G., A.G., A.M., and M.N.

2. Defendant must not access the Internet except for reasons approved in advance in writing by the probation officer.

3. Defendant shall not knowingly possess or use any computer or other device with access to any on-line computer service
without the prior written approval of the probation officer. Defendant shall allow the probation officer to make
unannounced examinations of his computer, hardware, and software, which may include the retrieval and copying of all
data from defendant's computer. Defendant shall allow the probation officer to install software to restrict the defendant's
computer access or to monitor the defendant's computer access. Defendant shall not possess encryption or
steganography software. Defendant shall provide records of all passwords, Internet service, and user identifications (both
past and present) to the probation officer and immediately report changes. Defendant shall sign releases to allow the
probation officer to access phone, wireless, Internet, and utility records.

4. Defendant shall participate in and complete programs for mental health and/or substance abuse treatment as approved
by the U.S. Probation Office until the def. is released from the program by the probation officer. Defendant may be
required to pay all or part of the costs of treatment as directed by the U.S. Probation Office and the Court.

5. Defendant shall not be allowed to do the following without prior written approval of United States Probation: knowingly
reside in the home, residence, or be in the company of any child under the age of 18, with the exception of their own
children; go to or loiter within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used by
children under the age of 18.

6. Defendant shall enter and successfully complete a sex offender treatment program. Defendant is to enter a program
designated by, and until released by, the U.S. Probation Office. Def. may be required to pay all or part of the costs of
treatment as directed by U.S. Probation Office and the Court.

7. Defendant shall submit to not more than six polygraph examinations per year as directed by U.S. Probation to assist in
treatment, planning, and case monitoring. Defendant maintains the Fifth Amendment rights during polygraph examinations
and may refuse to answer any incriminating questions. Defendant may be required to pay all or part of the cost of the
examinations as directed by U.S. Probation Office and the Court.

8. Defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined in
18 U.S.C. § 2256(2)(A), if the materials, taken as a whole, are primarily designed to arouse sexual desire, unless
otherwise approved by his probation officer in conjunction with defendant's sex offender treatment provider. This condition
applies to written stories, visual, auditory, telephonic, or electronic media, computer programs or services, and any visual
depiction as defined in 18 U.S.C. § 2256(5). Defendant shall not knowingly patronize any place where sexually explicit
material or entertainment is the primary item of sale, such as adult bookstores, clubs, or Internet sites, unless otherwise
approved by the supervising probation officer in conjunction with defendant's sex offender treatment provider. Defendant
shall not utilize 900 or adult telephone numbers or any other sex-related numbers, or on-line chat rooms that are devoted
to the discussion or exchange of sexually explicit materials as defined above.

9. Defendant shall submit his person, and any property, residence, place of employment, vehicle, papers, computers,
other electronic communications or data storage devices or media, to which the defendant has access, to a search ata
reasonable time and a reasonable manner, with or without a warrant, by the U.S. Probation Office, or by any law
enforcement officers upon the express direction of the U.S. Probation Office, with reasonable suspicion concerning a
violation of a condition of supervision or unlawful conduct by the defendant. Failure to submit to search may be grounds
for revocation. Defendant shall warn any other occupants, adults, and minors that the premises may be subject to
searches pursuant to this condition. Defendant shall allow seizure of suspected contraband for further examination.

10. Defendant shall not possess or ingest alcohol and shall not enter establishments where alcohol is sold for
consumption on the premises.

11. Defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant may be required to pay all or part of the costs of testing as directed by the U.S. Probation Office.

12. Defendant shall not ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana and/or
synthetic stimulants that are not manufactured for human consumption, for the purpose of altering his mental or physical
state.

13. Defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet Gasanbalmotrpb00tsCCL Document 92 Filed 02/17/21 PR&Qyé: Blenffy7Changes with Asterisks (*))

Judgment — Page 6 of t

DEFENDANT: RICHARD CHARLES SAARI
CASE NUMBER: 16-01-H-CCL-01

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS § 100.00 $ $ $ $ 5,000.00
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
M& [1 The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately Bro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage

*

TOTALS $ 0.00 $ 0.00

C1 Restitution amount ordered pursuant to pleaagreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(_ The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C1] the interest requirement is waived for (1 fine C1 restitution.

[1] the interest requirement forthe [J fine C1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno raphy Victim Assistance Act of 2018, Pub. L. No. 115-299,
** Justice for Victims of Traffickin ct of 2015, Pub. L. No. 114-22. ;

*#** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case .
. Sheet Cas@eGLGraymQQ001-CCL Document 92 Filed 02/17/21 Pragye: Meaffy/Changes with Asterisks (*))

Judgment — Page 7 of 7
DEFENDANT: RICHARD CHARLES SAARI
CASE NUMBER: 16-01-H-CCL-01

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A [f Lumpsum payment of $ — 100.00 due immediately, balance due

C] not later than , or
({ inaccordancewith (| C,  D, O E,or M&M F below; or

B [Payment to begin immediately (may be combined with [] C, CL] D,or [ F below); or

C {Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [J Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F  (_ Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalties are due during imprisonment at the rate of not less than $25 per quarter, and payment
shall be through the BOP Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
the Clerk, U.S. District Court, 901 Front Street, Suite 2100, Helena, MT 59626.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal mentary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(] Joint and Several

Case Number . ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate.

(The defendant shall pay the cost of prosecution.
(]_ The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
